NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 EDDIE JOHNSON,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7088
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1722, Judge Lawrence B.
Hagel.
               ______________________

              Decided: January 11, 2016
               ______________________

   EDDIE JOHNSON, Warner Robins, GA, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by SCOTT D. AUSTIN, ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER; BRIAN D. GRIFFIN, BRANDON A.
JONAS, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
2                                    JOHNSON   v. MCDONALD



                 ______________________

    Before MOORE, O’MALLEY, and WALLACH, Circuit
                         Judges.
PER CURIAM.
     Appellant Eddie Johnson seeks review of the April 1,
2015 decision of the Court of Appeals for Veterans Claims
(“Veterans Court”) denying various motions made by
Johnson after the issuance of the Veterans Court’s man-
date. For the reasons below, we dismiss Johnson’s appeal
for lack of jurisdiction.
                      BACKGROUND
    This Court previously set forth the background of the
present controversy in our decision in Johnson v.
Shinseki, 549 Fed. App’x. 994 (Fed. Cir. 2013) (un-
published). Subsequent to that decision, the Veterans
Court issued its mandate on April 2, 2014. Joint Appen-
dix (“JA”) 61.
    On March 23, 2015, Johnson filed a motion to recall
the Veterans Court’s mandate, a motion for reconsidera-
tion, a discovery motion, and a motion to recuse presiding
Judge Hagel. Johnson alleged that his motion to recall
the mandate was filed pursuant to the Fifth Amendment
of the United States Constitution, Federal Rule of Civil
Procedure 60(b), and “the discretionary and equitable
powers of the Court.” JA 4.
    On April 1, 2015, the Veterans Court denied Mr.
Johnson’s motion to recall the mandate and to recuse
Judge Hagel, and dismissed the remaining motions as
moot. JA 1-3. In its decision, the Veterans Court held
that it could not recall the mandate “because that decision
has been subsumed by the Federal Circuit’s December
2013 decision.” JA 1-2. And because the Veterans Court
could not recall the mandate, the Veterans Court dis-
JOHNSON   v. MCDONALD                                     3



missed as moot Johnson’s motions for reconsideration and
for discovery. The Veterans Court further denied John-
son’s motion to recuse, finding that “no objective observer
would reasonably question [Judge Hagel’s] impartiality”
or believe that Judge Hagel harbored “any personal bias
or prejudice” regarding Johnson. JA 2 (discussing 28
U.S.C. § 455).
   Johnson appeals.
                        DISCUSSION
     Our jurisdiction to review decisions of the Veterans
Court is limited. We have jurisdiction “to review and
decide any challenge to the validity of any statute or
regulation or any interpretation thereof . . . and to inter-
pret constitutional and statutory provisions, to the extent
presented and necessary to a decision.” Wanless v.
Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010) (quoting 38
U.S.C. § 7292(c)). “Absent a constitutional issue, howev-
er, we lack the jurisdiction to ‘review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.’”
Id. (quoting 38 U.S.C. § 7292(d)(2)).
    Here, Johnson requests that we reverse the Veterans
Court’s decision because it was made in violation of
Federal Rule of Civil Procedure 60(b) and Johnson’s Due
Process and Equal Protection rights. Appellant Br. at 1.
The Department of Veterans Affairs (“VA”) responds that
we lack jurisdiction over Johnson’s claim and that, even if
we had jurisdiction, the Veterans Court did not commit
legal error or abuse its discretion in denying or dismissing
Johnson’s motions. Respondent Br. at 11.
    We agree with the VA that we lack jurisdiction over
Johnson’s appeal. Though Johnson asks us to review the
Veterans Court’s decision in light of Rule 60(b), we note
that the Veterans Court did not interpret that Rule or
discuss its meaning in adjudicating Johnson’s appeal. See
4                                     JOHNSON   v. MCDONALD



JA 1-3. Instead, Johnson asks us to determine whether
the Veterans Court properly applied Rule 60(b) to the
facts of Johnson’s claim. Johnson’s dispute over the
correctness of the Veterans Court’s judgment therefore
does not raise a challenge regarding “the validity of any
statute or regulation or any interpretation thereof.” 38
U.S.C. § 7292(c). Accordingly, we do not have jurisdiction
over Johnson’s appeal. See Githens v. Shinseki, 676 F.3d
1368, 1372 (Fed. Cir. 2012).
    Johnson further argues that the Veterans Court’s de-
nial of his motions constituted a “fraud on the court” and
that the decision violated Johnson’s Due Process rights
under the Fifth Amendment of the United States Consti-
tution. Appellant Br. at 1. Johnson makes no attempt to
explain, nor is it apparent to us, how the Veterans Court’s
decision violated his Fifth Amendment rights. Indeed, in
his Informal Brief, Johnson answered “no” to the question
of whether the Veterans Court “decide[d] constitutional
issues” in its adjudication of Johnson’s claim. Id. In
determining whether we have jurisdiction over a case or
controversy, “the mere recitation of a basis for jurisdiction
by either party or a court, is not controlling; we must look
to the true nature of the action.” Livingston v. Derwinski,
959 F.2d 224, 225 (Fed. Cir. 1992). In addition, the mere
“characterization of [a] question as constitutional in
nature does not confer upon us jurisdiction that we oth-
erwise lack.” Helfer v. West, 174 F.3d 1332, 1335 (Fed.
Cir. 1999). Accordingly, we find that Johnson’s bald
assertion here that his Fifth Amendment rights were
violated does not confer jurisdiction on this Court.
                       CONCLUSION
    For the above reasons, we find that Johnson’s appeal
does not challenge the validity of any statute, raise any
issue of statutory interpretation, or present any constitu-
tional issues such that we could exercise jurisdiction in
this case. See 38 U.S.C. § 7292. Johnson’s appeal arises
JOHNSON   v. MCDONALD                                      5



from a judgment in which the Veterans Court merely
applied the law “to the facts of a particular case,” which is
a matter over which we lack jurisdiction. Wanless, 618
F.3d at 1336. We therefore must dismiss Johnson’s
appeal.
                        DISMISSED